Citation Nr: 9915034	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  92-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for throat disability, 
including laryngitis and tonsillitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for disability 
manifested by left chest pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for psychiatric 
disability.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Louis A. deMier LeBlanc, 
Attorney-at-Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  This case was remanded by the Board of 
Veterans' Appeals (Board) in December 1994 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, for additional development, to include 
clarification as to whether the veteran desired to pursue a 
claim for nonservice-connected pension benefits.  A July 1997 
untranslated response from the veteran appears to indicate 
that he wishes to pursue a claim for pension benefits.  The 
RO should determine whether the veteran's response is a claim 
for pension benefits and should take appropriate action.


FINDINGS OF FACT

1.  An unappealed November 1969 rating decision denied 
service connection for throat disability and for disability 
manifested by left chest pain.

2.  The Board denied service connection for psychiatric 
disability in March 1974.

3.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been received on the 
issues of entitlement to service connection for throat 
disability, to include laryngitis and tonsillitis, or 
disability manifested by left chest pain since the November 
1969 rating action and has not been received on the issue of 
entitlement to service connection for psychiatric disability 
since the March 1974 Board decision.

4.  The veteran's claims for service connection for a seizure 
disorder and a back disability are not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for throat disability, including 
laryngitis and tonsillitis, a disability manifested by chest 
pain, or a psychiatric disability has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for either a seizure disorder or 
a back disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed 
rating decision or a Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104, 7105 (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991).   Service 
connection may be granted on a presumptive basis for certain 
chronic disabilities, such as epilepsy, psychosis and 
arthritis, when shown to a degree of 10 percent within a year 
of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Continuity of 
symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection for throat disability and a disability 
manifested by left chest pain was denied in a rating decision 
in November 1969.  The veteran did not perfect an appeal with 
respect to this decision.

Evidence on file at the time of the November 1969 rating 
decision consisted of the veteran's service medical records, 
an April 1969 Application for Compensation or Pension, and 
September 1969 disability evaluation reports.  

The veteran's service medical records reveal that there was 
no pertinent diagnosis, complaint or abnormal finding on 
entrance examination in October 1961.  The veteran complained 
of a one month history of left chest pain in September 1962.  
He complained of a sore throat in June 1963 and continued to 
complain of left-sided chest pain in June and July 1963.  
Impressions at different times in June 1963 were arthritis, 
left costochondral joint, and "same-poss. pleuritis."  
Chest X-rays in June 1963 were normal.  The veteran's October 
1963 discharge medical history and physical examination 
reports do not contain any pertinent diagnosis, complaint or 
abnormal finding.  

The report of a VA disability evaluation in July 1969 reveals 
that the veteran complained of a recurrent sore throat and 
hoarseness.  Ear, nose, and throat examination showed 
enlarged, cryptic, and chronically diseased tonsils and 
injected vocal cords.  The diagnoses were chronic tonsillitis 
and chronic laryngitis.  On cardiovascular evaluation, the 
veteran indicated that his chest pain was not of an anginal 
nature.  No evidence of cardiovascular disease was found, and 
chest X-rays were normal.  An electrocardiogram showed 
borderline first degree AV block.  On respiratory system 
evaluation, the veteran noted episodes of intense chest pain 
in the anterior aspect of the chest followed by vertigo and 
shortness of breath.  Vertigo was diagnosed.

Evidence received by VA after November 1969 consists of VA 
and private medical records beginning in April 1971, lay 
statements in support of the veteran's claim first received 
by VA in December 1974, a transcript of the veteran's January 
1992 personal hearing at the RO, February 1996 VA examination 
reports, and statements by and on behalf of the veteran.

According to a June 1971 medical report from M. Torres 
Rodriguez, M.D, the veteran complained of chest pain and 
shortness of breath in March 1964; no cardiovascular disease 
was found and psychoneurosis was diagnosed.  The same 
complaints and findings were noted for October 1966.  The lay 
statements noted above refer to a nervous condition; they do 
not note any throat disability or disability manifested by 
chest pains.  The veteran testified at his RO hearing in 
January 1992 that he developed throat problems, with loss of 
voice and swollen tonsils, and chest pain after training in 
the cold in South Carolina in January 1963, and that the 
problems have continued since service.  VA examinations in 
February 1996 did not include the veteran's throat or chest.

The evidence received since November 1969 is not material 
since it contains no medical evidence showing a diagnosis of 
throat disability or disability manifested by chest pain or 
suggesting that either disability is etiologically related to 
service. Statements and testimony by the veteran that he has 
a throat disability and a disability manifested by chest pain 
as a result of service are not material since the veteran, as 
a lay person, is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Therefore, the veteran's claims for service connection for 
throat disability, to include tonsillitis and laryngitis, and 
for a disability manifested by chest pain have not been 
reopened.

Service connection for psychiatric disability was denied by 
the Board in March 1974.  Evidence on file at the time of the 
March 1974 Board decision consisted of the veteran's service 
medical records, the April 1969 Application for Compensation 
or Pension, September 1969 disability evaluation reports, and 
private medical reports dated in April and June 1971.

The veteran's service medical records, including the report 
of discharge examination in October 1963, do not reveal any 
complaint, finding or diagnosis of psychiatric disability.  
It was noted on VA general psychiatric examination in 
September 1969 that he had mild emotional instability 
symptoms.  According to an April 1971 statement from Dr. 
Rodriguez, he had been treating the veteran for eight years 
for nervousness.  An April 1971 statement from the Puerto 
Rican Mental Health Program reveals that the veteran received 
outpatient psychiatric treatment in April 1971.  Dr. R. 
Aponte Vega indicated in an April 1971 statement that he had 
treated the veteran since 1967 for anxiety reaction.  A June 
1971 medical report from Dr. Rodriguez reveals that he 
treated the veteran from February 1964 to March 1971, with a 
psychoneurosis diagnosed beginning in February 1964.  

Evidence received by VA after March 1974 consists of VA 
medical records beginning in April 1971, private medical 
records beginning in October 1974, lay statements in support 
of the veteran's claim first received by VA in December 1974, 
a transcript of the veteran's January 1992 personal hearing 
at the RO, February 1996 VA examination reports, and 
statements by and on behalf of the veteran.

VA outpatient records beginning in April 1971 reveal that the 
veteran was taking medication for psychiatric symptomatology, 
including nightmares and anxiety.  According to an October 
1974 statement from Mental Health Program of Puerto Rico, the 
veteran had received outpatient psychiatric treatment since 
1971, with a diagnosis of conversion neurosis.  Lay 
statements from employers, which were received by VA in 
December 1974, reveal that the veteran had applied for work 
but had not been hired because of his psychiatric 
symptomatology.

According to a May 1991 statement from Rene Casas Benabe, 
M.D., the veteran had been seen since June 1988 for episodes 
of severe anxiety neurosis with depression.  A July 1991 
statement from another soldier who knew the veteran in 
service reveals that he had heard rumors in service that the 
veteran had wounded an officer with a bayonet during 
training.  The veteran testified at his January 1992 RO 
hearing that he started having psychiatric problems, such as 
nightmares, after being next to a bomb that exploded in 
service and that he was involved in an incident in which he 
was told that he had cut his sergeant with a bayonet, 
although he did not remember doing it.

On VA psychiatric examination in February 1996, which 
included a review of the claims file, the diagnosis was no 
mental disorder, strong histrionic features.

The evidence received since March 1974 is not material.  The 
evidence does not show any current diagnosis of psychiatric 
disability, and the evidence of psychiatric disability 
between 1971 and 1991 does not include any medical opinion 
linking psychiatric disability to service.  As noted above, 
statements and testimony by the veteran that he incurred a 
psychiatric disability in service, as well as the other lay 
statements on file, are not material since lay persons are 
not competent to render a medical opinion on the veteran's 
psychiatric condition.  Id.  Consequently, the veteran's 
claim for service connection for psychiatric disability is 
not reopened.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals until March 1, 
1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has stated 
that the quality and quantity of evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service medical records are negative for the presence of 
either a seizure disorder or a back disability.  There were 
no pertinent complaints or abnormal findings on VA disability 
evaluation in September 1969.  According to an April 1971 
note from a Commonwealth of Puerto Rico pharmacy, the veteran 
had a fainting spell and a convulsion, which lasted 1-2 
minutes, while his son was being treated.  It was noted by 
Dr. Rodriguez in June 1971 that the veteran was seen in 
February 1964 for an episode of convulsions and loss of 
memory.  Physical examination in February 1964 was 
essentially negative, and a psychoneurosis was diagnosed.  
Thorazine was prescribed.  The veteran again complained of 
convulsions in May 1969.  The veteran testified at his RO 
hearing in January 1992 that he has had a back problem since 
he injured his back in service when he was thrown on the 
ground while involved in hand to hand combat during training 
and that he has had seizures since episodes of loss of 
consciousness in service.  

On VA examination for seizures in February 1996, the veteran 
complained of having "attacks" since 1964, which include a 
loss of consciousness.  He has been told that episodes last 
up to 10 minutes; the veteran indicated that the last episode 
was approximately 4 months prior to examination.  Physical 
examination revealed a normal gait without any cerebral 
dysfunction, cranial nerve impairment, motor or sensory 
deficit.  A CT scan of the brain and an EEG were interpreted 
as normal.  The diagnosis was episodes of loss of 
consciousness of unknown etiology.

The record contains no medical evidence of back disability in 
service or thereafter.  The evidence of back disability is 
limited to the veteran's own statements; however, the veteran 
is not competent to render a medical diagnosis.  See 
Espiritu, at 494-495.  Therefore, the Board must conclude 
that the claim for service connection for back disability is 
not well grounded.

Although the veteran complained of convulsions in 1964, a 
psychoneurosis, rather than a seizure disorder, was 
diagnosed.  There were also no pertinent complaints or 
abnormal findings on VA examination in September 1969.  When 
examined by VA for seizures in February 1996, there was no 
objective evidence of a seizure disorder, including on a CT 
scan of the brain and an EEG.  Since there is no medical 
evidence suggesting the presence of a seizure disorder within 
a year of the veteran's discharge from service or suggesting 
that any current seizure disorder is etiologically related to 
service, the Board must conclude that the veteran's claim for 
service connection for a seizure disorder is not well 
grounded.  Grottveit at 92.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for a 
seizure disorder and a back disability.  Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).




ORDER

The veteran's application to reopen his claims for service 
connection for a throat disability, to include laryngitis and 
tonsillitis, for disability manifested by left chest pain, 
and for a psychiatric disability is denied.

Entitlement to service connection for a seizure disorder and 
for a back disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

